Exhibit 99.1 Scotiabank reports first quarter earnings and increases dividend All amounts are in Canadian dollars and are based on our unaudited Interim Condensed Consolidated Financial Statements for the quarter ended January 31, 2015 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. Our First Quarter 2015 Report to Shareholders and Supplementary Financial Information are available on the Investor Relations page of www.scotiabank.com. Additional information relating to the Bank, including the Bank's Annual Information Form, can be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. First Quarter Highlights (versus Q1, 2014) ● Net income of $1,726 million, up 1% from $1,709 million ● Earnings per share (diluted) of $1.35 compared to $1.32, up 2% ● ROE of 14.2%, compared to 15.4% ● Operating leverage of 1.0% ● Common Equity Tier 1 capital ratio of 10.3% ● Quarterly dividend of 68 cents per common share, up 2 cents Toronto, March 3, 2015 –Scotiabank today reported first quarter net income of $1,726 million compared with net income of $1,709 million in the same period last year and $1,438 million last quarter. Diluted earnings per share were $1.35 compared to $1.32 in the same period a year ago and $1.10 last quarter. Return on equity was 14.2% compared to 15.4% last year and 11.9% last quarter. Net income grew by 1% and diluted earnings per share grew by 2%. “All three business lines contributed to a solid start to the year,” said Brian Porter, Scotiabank President and CEO. “Despite some challenging market conditions, we will continue to grow by focusing on our customers and deepening our relationships with them. “Canadian Banking had a good quarter, with net income of $815 million. There was a 4 basis point improvement in the net interest margin and solid asset and deposit growth. Wealth management earnings were strong. “International Banking had earnings of $417 million. Growth in both assets and deposits was strong across all key markets, particularly in Latin America. “Global Banking & Markets had first quarter earnings of $404 million, growth of 4%. Strong revenue growth in the equities and foreign exchange businesses, along with lower expenses, were partially offset by softer performance in investment banking. Credit quality remains high. “Our capital position continues to be strong with a Common Equity Tier 1 ratio of 10.3%. The Bank’s high quality capital levels and earnings allowed the Bank to increase its quarterly dividend by 2 cents to 68 cents per share. “Around the world, various industries are managing through volatility. Part of our role as a bank is to act as a shock absorber for our customers as they experience the ebb and flow of these cycles by looking at the big picture and taking the long-term view. “We continue to build our business and deepen our relationships with our customers. Our asset and deposit volumes are growing and we will continue to make acquisitions in key areas and invest in new technologies to help us better serve our customers.” Financial Highlights Asatandforthethreemonths ended (Unaudited) January 31 October 31 January 31 Operating results ($ millions) Net interest income Net interest income (TEB(1)) Non-interest income Non-interest income (TEB(1)) Total revenue Total revenue (TEB(1)) Provision for credit losses Non-interest expenses Provision for income taxes Provision for income taxes (TEB(1)) Net income Net income attributable to common shareholders Operating performance Basic earnings per share ($) Diluted earnings per share($) Adjusted diluted earnings per share(1) ($) Return on equity(1) (%) Productivity ratio (%) (TEB(1)) Core banking margin (%) (TEB(1)) Financial position information ($ millions) Cash and deposits with financial institutions Trading assets Loans Total assets Deposits(2) Common equity Preferred shares Assets under administration(1) Assets under management(1) Capital measures Common Equity Tier 1 (CET1) capital ratio (%) Tier 1 capital ratio (%) Total capital ratio (%) Leverage ratio(3) N/A N/A CET1 risk-weighted assets ($ millions)(4) Credit quality Net impaired loans ($ millions)(5) Allowance for credit losses ($ millions) Net impaired loans as a % of loans and acceptances(5) Provision for credit losses as a % of average loans and acceptances(annualized) Common share information Share price ($)(TSX) High Low Close Shares outstanding (millions) Average – Basic Average – Diluted End of period Dividends per share ($) Dividend yield (%)(6) Market capitalization ($ millions) (TSX) Book value per common share ($) Market value to book value multiple Price to earnings multiple (trailing 4 quarters) Other information Employees Branches and offices Refer below for a discussion of non-GAAP measures. Amounts for January31, 2014 have been restated to conform with current period presentation. Effective November 1, 2014, the Bank is subject to OSFI’s Leverage Requirements Guideline, (refer to Note 13 of the Consolidated Financial Statements). As at January31, 2015, credit valuation adjustment (CVA) risk-weighted assets were calculated using scalars of 0.64, 0.71 and 0.77 to compute CET1 capital ratio, Tier 1 capital ratio and Total capital ratio, respectively (October31, 2014 – scalars of 0.57, 0.65 and 0.77, respectively). Excludes Federal Deposit Insurance Corporation (FDIC) guaranteed loans related to the acquisition of R-G Premier Bank of Puerto Rico. Based on the average of the high and low common share prices for the period. Forward-looking statements Our public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the United States Securities and Exchange Commission, or in other communications. All such statements are made pursuant to the “safe harbour” provisions of the UnitedStates Private Securities Litigation Reform Act of 1995 and any applicable Canadian securities legislation. Forward-looking statements include, but are not limited to, statements made in this document, the Management’s Discussion and Analysis in the Bank’s 2014 Annual Report under the headings “Overview – Outlook”, for Group Financial Performance “Outlook”, for each business segment “Outlook” and in other statements regarding the Bank’s objectives, strategies to achieve those objectives, expected financial results (including those in the area of risk management), and the outlook for the Bank’s businesses and for the Canadian, United States and global economies. Such statements are typically identified by words or phrases such as “believe”, “expect”, “anticipate”, “intent”, “estimate”, “plan”, “may increase”, “may fluctuate”, and similar expressions of future or conditional verbs, such as “will”, “should”, “would” and “could”. By their very nature, forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward-looking statements will not prove to be accurate. Do not unduly rely on forward-looking statements, as a number of important factors, many of which are beyond our control, could cause actual results to differ materially from the estimates and intentions expressed in such forward-looking statements. These factors include, but are not limited to: the economic and financial conditions in Canada and globally; fluctuations in interest rates and currency values; liquidity; significant market volatility and interruptions; the failure of third parties to comply with their obligations to us and our affiliates; the effect of changes in monetary policy; legislative and regulatory developments in Canada and elsewhere, including changes in tax laws; the effect of changes to our credit ratings; amendments to, and interpretations of, risk-based capital guidelines and reporting instructions and liquidity regulatory guidance; operational and reputational risks; the risk that the Bank’s risk management models may not take into account all relevant factors; the accuracy and completeness of information the Bank receives on customers and counterparties; the timely development and introduction of new products and services in receptive markets; the Bank’s ability to expand existing distribution channels and to develop and realize revenues from new distribution channels; the Bank’s ability to complete and integrate acquisitions and its other growth strategies; changes in accounting policies and methods the Bank uses to report its financial condition and financial performance, including uncertainties associated with critical accounting assumptions and estimates (see “Controls and Accounting Policies – Critical accounting estimates” in the Bank’s 2014 Annual Report, as updated by quarterly reports); the effect of applying future accounting changes (see “Controls and Accounting Policies – Future accounting developments” in the Bank’s 2014 Annual Report, as updated by quarterly reports); global capital markets activity; the Bank’s ability to attract and retain key executives; reliance on third parties to provide components of the Bank’s business infrastructure; unexpected changes in consumer spending and saving habits; technological developments; fraud by internal or external parties, including the use of new technologies in unprecedented ways to defraud the Bank or its customers; increasing cyber security risks which may include theft of assets, unauthorized access to sensitive information or operational disruption; consolidation in the Canadian financial services sector; competition, both from new entrants and established competitors; judicial and regulatory proceedings; acts of God, such as earthquakes and hurricanes; the possible impact of international conflicts and other developments, including terrorist acts and war on terrorism; the effects of disease or illness on local, national or international economies; disruptions to public infrastructure, including transportation, communication, power and water; and the Bank’s anticipation of and success in managing the risks implied by the foregoing. A substantial amount of the Bank’s business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank’s financial results, businesses, financial condition or liquidity. These and other factors may cause the Bank’s actual performance to differ materially from that contemplated by forward-looking statements. For more information, see the “Risk Management” section starting on page 65 of the Bank’s 2014 Annual Report. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the Bank’s 2014 Annual Report under the headings “Overview – Outlook”, as updated by quarterly reports; and for each business segment “Outlook”. The “Outlook” sections are based on the Bank’s views and the actual outcome is uncertain. Readers should consider the above-noted factors when reviewing these sections. The preceding list of important factors is not exhaustive. When relying on forward-looking statements to make decisions with respect to the Bank and its securities, investors and others should carefully consider the preceding factors, other uncertainties and potential events. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf. Additional information relating to the Bank, including the Bank’s Annual Information Form, can be located on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC’s website at www.sec.gov. Q1 2015 Notable Business Highlights Serving Customers · Canadian Banking launched the new Scotiabank U.S. Dollar VISA Card. This productprovides customers with the convenience and flexibility of paying in U.S. dollars. · Scotiabank launched the Scotia Aria™ Retirement Program, an innovative solution designed to help customers achieve their retirement goals through Scotia Aria Portfolios, which are designed to match their unique needs and stage in life. · Scotiabank launched a co-branded credit card with PriceSmart in Colombia, the largest membership warehouse club in Central America and the Caribbean. This partnership willfurther solidify our number one position in credit cards in the country. · Scotiabank acted as a financial advisor to LINN Energy, LLC on the US$1.95 billion divestiture of its Granite Wash and Cleveland play oil and gas assets, to privately held institutional affiliates of EnerVest, Ltd. and FourPoint Energy, LLC. · Bank of Beijing Scotiabank Asset Management Co.’s third public fund, the Multi-Class Bond Fund, launched successfully in December 2014 with a $107 million IPO. · Scotiabank launched a best-in-class financial planning platform, Mapping Tomorrow™, to support customers with a comprehensive and personalized financial plan, with tailored recommendations, to help them meet their financial goals. Since its launch, thousands of customers in Canada have participated in a Mapping Tomorrow financial planning conversation. · Scotiabank Uruguay expanded its partnership with Tienda Inglesa Supermarket, one of Uruguay’s main supermarket chains. Through the partnership, customers can accumulate points by using their Scotiabank debit and credit cards, obtain special discounts, and can redeem points for products or gift certificates. · Scotiabank launched the Savings Accelerator Account, an ideal fit for customers seeking a high-interest, liquid investment. Recognized for success · Scotiabank was recognized with the Award of Excellence in Corporate Reporting in the financial services category by the Chartered Professional Accountants of Canada. · In February, Rewards Cards Canada, an online source for finding and using the best rewards credit cards in Canada, ranked Scotiabank’s suite of rewards credit cards as number one amongst the Canadian banks. · Bloomberg ranked Scotiabank as #1 Underwriter for Canadian Equity Financings for 2014. · For the eleventh year in a row, Scotiabank was named Best Foreign Exchange Provider in Canada and Best Foreign Exchange Provider in Jamaica for the seventh year in a row, by Global Finance magazine. · Scotiabank was recognized as Bank of the Year by The Banker Magazine in Antigua, Bahamas, Barbados, Belize, Grenada, Guyana, Jamaica and Trinidad and Tobago. Scotiabank in the community · Scotiabank became the Official Bank of Confederation of North, Central America and Caribbean Association Football (CONCACAF) and the league’s first official partner. As part of this multi-year agreement, Scotiabank will also become thetitle sponsor of the Champions League and the Caribbean Nations Cup and a sponsor of the Gold Cup. · Scotiabankers helped pack survival kits for those living on the streets in the Greater Toronto Area, at an annual event organized by Project Winter Survival. The kits were shared immediately with more than 150 shelters and outreach programs who will distribute them to their clients throughout the winter months. Non-GAAP Measures The Bank uses a number of financial measures to assess its performance. Some of these measures are not calculated in accordance with Generally Accepted Accounting Principles (GAAP), which are based on International Financial Reporting Standards (IFRS), are not defined by GAAP and do not have standardized meanings that would ensure consistency and comparability between companies using these measures. These non-GAAP measures are used throughout this report and defined below. Assets under administration (AUA) AUA are assets administered by the Bank which are beneficially owned by clients and therefore not reported on the Bank’s Consolidated Statement of Financial Position. Services provided for AUA are of an administrative nature, such as trusteeship, custodial, safekeeping, income collection and distribution, securities trade settlements, customer reporting, and other similar services. Assets under management (AUM) AUM are assets managed by the Bank on a discretionary basis and in respect of which the Bank earns investment management fees. AUM are beneficially owned by clients and are therefore not reported on the Bank’s Consolidated Statement of Financial Position. Some AUM are also administered assets and are therefore included in assets under administration. Adjusted diluted earnings per share The adjusted diluted earnings per share is calculated by adjusting the diluted earnings per share to add back the non-cash, after-tax amortization of intangible assets related to acquisitions (excluding software). Core banking assets Core banking assets are average earning assets excluding bankers’ acceptances and average trading assets within Global Banking & Markets. Core banking margin (TEB) This ratio represents net interest income (on a taxable equivalent basis) divided by average core banking assets. This is consistent with the Bank’s Consolidated Statement of Income presentation where net interest income from trading operations is recorded in trading revenues included in non-interest income. Economic equity and return on economic equity For internal reporting purposes, the Bank attributes capital to its business segments based on their risk profile and uses a methodology that considers credit, market, operational and other risks inherent in each business segment. The amount of risk capital attributed is commonly referred to as economic equity. The economic equity methodology, models and assumptions are updated annually and applied prospectively. Return on economic equity for the business segments is calculated as a ratio of net income attributable to common shareholders of the business segment and the economic equity attributed. Operating leverage (TEB) The Bank defines operating leverage as the rate of growth in total revenue (on a taxable equivalent basis), less the rate of growth in non-interest expenses. Productivity ratio (TEB) Management uses the productivity ratio as a measure of the Bank’s efficiency. This ratio represents non-interest expenses as a percentage of total revenue (on a taxable equivalent basis). Return on equity Return on equity is a profitability measure that presents the net income attributable to common shareholders as a percentage of common shareholders’ equity. The Bank calculates its return on equity using average common shareholders’ equity. Regulatory capital ratios Regulatory capital ratios, such as Common Equity Tier 1, Tier 1, Total Capital and Leverage ratios, have standardized meanings as defined by the Office of the Superintendent of Financial Institutions, Canada. Taxable equivalent basis The Bank analyzes net interest income, non-interest income, and total revenue on a taxable equivalent basis (TEB). This methodology grosses up tax-exempt income earned on certain securities reported in either net interest income or non-interest income to an equivalent before tax basis. A corresponding increase is made to the provision for income taxes; hence, there is no impact on net income. Management believes that this basis for measurement provides a uniform comparability of net interest income and non-interest income arising from both taxable and non-taxable sources and facilitates a consistent basis of measurement. While other banks also use TEB, their methodology may not be comparable to the Bank’s methodology. For purposes of segmented reporting, a segment’s revenue and provision for income taxes are grossed up by the taxable equivalent amount. The elimination of the TEB gross up is recorded in the Other segment. The TEB gross up to net interest income, non-interest income, total revenue, and provision for income taxes is presented below: For the three months ended TEB Gross up ($ millions) January31 October31 January31 Net interest income $
